            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

JOSE ELIAS SEPULVEDA,
        Plaintiff,
v.                                                  Case No. 1:19-cv-183-AW-GRJ
CALEB SEPULVEDA, SR., et al.,
     Defendants.
_______________________________/
                             ORDER OF DISMISSAL

        This Court has considered the magistrate judge’s report and recommendation

(ECF No. 7) and has also considered de novo Plaintiff’s objections (ECF No. 8). The

report and recommendation is accepted and adopted as the Court’s opinion,

notwithstanding Plaintiff’s objections. The Clerk is directed to enter judgment

stating, “This case is dismissed as frivolous.” The Clerk is also directed to close the

file.

        SO ORDERED on November 5, 2019.

                                        s/ Allen Winsor
                                        United States District Judge
